Citation Nr: 0739496	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  06-33 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim seeking recognition as the veteran's surviving spouse 
for the purpose of establishing entitlement to VA death 
benefits.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is the ex-spouse of the veteran who served on 
active duty from November 1942 to November 1945 and from 
April 1951 to August 1968.  He was a prisoner of war (POW) 
from February 1952 to September 1953.  The veteran died in 
December 1994.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a February 2006 decisional 
letter of the Seattle, Washington Department of Veterans 
Affairs (VA) Regional Office (RO).  The appellant had 
requested a Travel Board hearing, but a June 2007 Decision 
Review Officer (DRO) Conference Report states that she 
withdrew her request during a telephone conference.  In 
November 2007, the Board granted the appellant's 
representative's motion to advance the case on the Board's 
docket due to the appellant's advanced age. 

Although the RO implicitly reopened the appellant's claim 
when it decided the underlying issue on the merits in a 
February 2006 decisional letter, the question of whether new 
and material evidence has been received to reopen such claim 
must be addressed in the first instance by the Board because 
the issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end; hence, what the RO may have determined in this regard is 
irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 
1383.  The Board has characterized the claim seeking 
entitlement to recognition as the veteran's surviving spouse 
accordingly.






FINDINGS OF FACT

1. An unappealed decisional letter in March 1995 denied the 
appellant's claim of entitlement to recognition as the 
veteran's surviving spouse for VA death benefits purposes, 
essentially based on a finding that she was not married to 
him when he died. 

2. Evidence received since the March 1995 decisional letter 
does not tend to show that the appellant was married to the 
veteran when he died, does not relate to the unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the March 1995 decisional letter is 
not new and material and the appellant's claim seeking 
recognition as the veteran's surviving spouse for the purpose 
of establishing entitlement to VA death benefits may not be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, in a claim to reopen a previously finally denied claim, 
VA, by way of a specific notice letter, must notify the 
claimant of what evidence and information (1) is necessary to 
reopen the claim; (2) is necessary to substantiate each 
element of the underlying claim; and (3) is specifically 
required to substantiate the element or elements needed that 
were found insufficient in the prior final denial on the 
merits.  A review of the claims file shows that the appellant 
has not received any notice that would comply with Kent.  
However, the Board concludes that the lack of notice does not 
prejudice the appellant as her claim could not be awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(2007) (noting a lack of notice would not prejudice an 
appellant where "a benefit could not have been awarded as a 
matter of law"); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (finding that where a claim is based on 
interpretation of the law, and not the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law).  The appellant has alleged (as she essentially did in 
her original January 1995 claim) that she is entitled to 
benefits as the veteran's surviving spouse based on the fact 
that she was married to the veteran during the entirety of 
his military service.  As will be explained further below, to 
prevail in her claim she must show that she was married to 
the veteran at the time of his death.  She has not alleged 
that they were married upon his death; instead, she has 
specifically stated that she was not married to the veteran 
at the time of his death.  Based on the facts of this case 
(which are not in dispute), there is no evidence the 
appellant could submit that would relate to an unestablished 
fact necessary to substantiate her claim or raise a 
reasonable possibility of substantiating her claim.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The governing law 
concerning surviving spouse recognition has not changed since 
the March 1995 decision and the appellant has presented no 
new facts.  The appellant is not prejudiced by a lack of 
notice as the facts do not indicate a possibility that she 
could prevail on the merits of her claim to reopen (or on the 
merits of her underlying claim); it would needlessly tax VA 
resources to send the appellant notice that complies with 
Kent as her claim must be denied as a matter of law.  See 
Sabonis, 6 Vet. App. at 426.

All relevant records have been secured.  The appellant has 
not identified any pertinent evidence that remains 
outstanding.  Thus, VA's duty to assist is met.  Accordingly, 
the Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

A March 1995 decisional letter denied the appellant's claim 
seeking recognition as the veteran's surviving spouse based 
on the fact that the evidence did not show that she was 
married to him at the time of his death.  The appellant did 
not appeal this decision.  Accordingly, it is final. 38 
U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the new definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992).

To be recognized as the veteran's surviving spouse for the 
purpose of establishing entitlement to VA death benefits, the 
appellant must be a person of the opposite sex who was the 
spouse of a veteran at the time of the veteran's death, and 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse) and 
has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. 
§ 3.50(b)(1).

"Spouse" means a person of the opposite sex whose 
"marriage" to the veteran meets the requirements of 
38 C.F.R. § 3.1(j). 38 C.F.R. § 3.50(a).  For VA benefits 
purposes, a marriage means a marriage valid under the law of 
the place where the parties resided at the time of marriage, 
or the law of the place where the parties resided when the 
right to benefits accrued.  38 C.F.R. § 3.1(j).  

Where an attempted marriage (common law) is invalid by reason 
of legal impediment, VA regulations allow for certain 
attempted marriages to be nevertheless "deemed valid" if 
specific legal requirements are met.  Basically, such an 
attempted marriage will be "deemed valid" if: (a) the 
attempted marriage occurred one year or more before the 
veteran died; and (b) the claimant entered into the marriage 
without knowledge of the impediment; and (c) the claimant 
cohabited with the veteran continuously from the date of the 
attempted marriage until his death; and (d) no other claimant 
has been found to be entitled to gratuitous VA death 
benefits.  38 C.F.R. § 3.52.  

Evidence of record in March 1995 included a Certificate of 
Marriage showing the veteran and the appellant were married 
in June 1943.  A divorce decree certifies they were divorced 
in April 1969.  A Declaration of Status of Dependents, 
submitted by the veteran in September 1984, reveals that he 
remarried in 1970 and divorced his second wife in 1982.  The 
veteran's death certificate shows that he died in December 
1994. 

In the appellant's January 1995 claim she indicated that she 
remarried in 1977 and got divorced in 1981.  She stated that 
she and the veteran were married for 26 years and endured 
periods of separation due to his military lifestyle, 
including the two years that he was a POW in Korea.  They had 
a son and daughter during their marriage.

Evidence received since the March 1995 decisional letter 
includes the veteran's death certificate and the appellant's 
and veteran's June 1943 Certificate of Marriage.  A newspaper 
article includes pictures of the appellant and the veteran; 
the caption reports that the appellant had recently received 
news from a freed POW that he had met the veteran in a 
Communist prison camp and that the veteran was alive.  Prior 
to this news, the veteran had been missing for over a year.

In her October 2006 VA Form 9, Substantive Appeal, the 
appellant states that she was married to the veteran for 26 
years throughout his military career.  He was gone for two 
years and was missing in action for nineteen months in North 
Korea.  While he was missing she worked and took care of 
their son.  They had a daughter after his return from Korea 
and he later divorced her.  "Even though I was not married 
to [the veteran] when he passed away, I was his spouse for 
his entire active duty military career and I feel I am 
entitled to surviving spouse's benefits."

In order to reopen her claim, the appellant would need to 
submit new evidence that shows she was married to the veteran 
at the time of his death.  The majority of the evidence 
submitted by the appellant is not new as it is cumulative of 
evidence previously of record.  The article regarding the 
veteran's POW status during Korea is new, as it was not 
previously of record.  However, this evidence is not material 
as it does not tend to show that the appellant was married to 
the veteran at the time of his death in 1994.  She has not 
indicated that they ever reconciled or were living in a 
situation that might constitute a deemed valid marriage when 
he died.  In fact, she has specifically stated she was not 
married to the veteran at the time of his death.  She only 
argues instead that she is entitled to receive surviving 
spouse benefits because she was married to him while he was 
in service.  As the evidence submitted does not show that she 
was married to the veteran at the time of his death, it does 
not relate to an unestablished fact necessary to substantiate 
the claim, does not raise a reasonable possibility of 
substantiating the claim, and is not material.  Hence, the 
preponderance of the evidence is against the appellant's 
claim to reopen, and it must be denied.


ORDER

The appeal to reopen a claim seeking recognition as the 
veteran's surviving spouse for the purpose of establishing 
entitlement to VA death benefits is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


